Citation Nr: 0210626	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-24 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of 
multiple joints.

2.  Entitlement to an increased (compensable) evaluation for 
rheumatic fever.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel



INTRODUCTION

The appellant served on active duty from August 1953 to 
August 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in February 2001 
when it was remanded for additional development.  The 
requested development has been completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant has been diagnosed with degenerative 
arthritis.

3.  The appellant's degenerative arthritis was first shown 
many years after his separation from service and is not 
related to any event in service.

4.  The appellant's degenerative arthritis is not related to 
his service-connected rheumatic fever.

5.  The appellant's service-connected rheumatic fever is 
manifested by neither active rheumatic fever nor any 
residuals of rheumatic fever.



CONCLUSIONS OF LAW

1.  Arthritis was not incurred in service, may not be 
presumed to have been incurred in service, and was not caused 
by or aggravated by his service-connected rheumatic fever.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309, 3.310 (2001).

2.  The criteria for a compensable evaluation for rheumatic 
fever have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.88b, Diagnostic 
Code 6309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The appellant's service medical records that in 1956 he was 
hospitalized for approximately three months for moderately 
severe acute rheumatic fever.  There was no involvement of 
his heart.  Thereafter, in service, the appellant took 
penicillin as a prophylaxis for acute rheumatic fever.  At 
his August 1962 separation examination, he reported a history 
of painful joints, which referred to his rheumatic fever.  
The appellant was evaluated as normal except for the notation 
of two scars.

At a September 1976 VA examination, the appellant complained 
that his legs bothered him and his hands occasionally did 
too.  He had not taken medication for rheumatic fever after 
completing ten years of treatment.  No cardiovascular disease 
or general medical disease was found.

VA medical records from July 1983 to October 1996 showed 
treatment for pain and stiffness in his joints, hypertension, 
and orthostatic hypotension.  In January 1993 the appellant 
was diagnosed with probable osteoarthritis.  In April 1993 
the appellant reported a history of rheumatoid arthritis for 
years.  The diagnosis was rheumatoid arthritis.  X-ray 
examination in October 1993 showed no bony abnormalities.

At an April 1999 VA joints examination, the appellant 
complained of multiple joint pain, which had increased during 
the previous year.  The examiner diagnosed rheumatic fever by 
history and arthritis.  The examiner stated that there was no 
evidence of arthritis secondary to rheumatic fever, and he 
added that the appellant had multiple joint pain of non-
rheumatic origin.

In a September 1999 statement, the appellant stated that 
shortly after his discharge from service he experienced 
severe joint pain for several weeks.  He added that from 1962 
until 1975 he had periodically experienced pain in multiple 
joints.  He stated that he currently experienced constant 
pain in his joints.

VA medical records from October 1996 to March 2002 show 
continued treatment of the appellant for hypertension, 
arthritis, and degenerative joint disease.

At a May 2001 VA joints examination, the appellant complained 
of joint pain and stiffness that he related to his service-
connected rheumatic fever.  After examining the appellant, 
the examiner stated that the appellant's physical findings 
were consistent with very mild degenerative joint disease.  
The examiner noted that x-ray films taken in April 1999 were 
consistent with moderate degenerative joint disease with no 
evidence of erosive disease or any inflammatory process.  A 
rheumatoid factor in 1999 was negative.  The examiner added 
that, in addition to mild degenerative joint disease, the 
appellant had a history of rheumatic fever.  The examiner 
explained that rheumatic fever was not a cause of chronic 
joint problems and should not be confused with rheumatoid 
arthritis.  The appellant did not have rheumatoid arthritis.  
In summary, the examiner stated that the appellant's 
arthritic complaints were the result of mild degenerative 
joint disease and were unrelated to his service-connected 
rheumatic fever.

At a March 2002 VA heart examination, the appellant reported 
a history of hospitalization for rheumatic fever while in 
service.  He also reported a 30-year history of hypertension 
and occasional dizziness on standing too quickly.  He 
complained of shortness of breath if he worked too fast.  The 
examiner diagnosed history of rheumatic fever, with no 
evidence of rheumatic heart disease, and hypertension, which 
was not related to the appellant's rheumatic fever.


Analysis

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001); see also 66 Fed. Reg. 45620 (August 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a)) (VA regulations implementing the 
VCAA).  This law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  Information means non-evidentiary facts, such 
as the veteran's address and Social Security number or the 
name and address of a medical care provider who may have 
evidence pertinent to the claim.  66 Fed. Reg. 45620, 45630 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(a)(5)).  Second, VA has a duty to assist the veteran 
in obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620, 
45630-31 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As discussed 
below, the RO fulfilled its duties to inform and assist the 
appellant on these claims.  Accordingly, the Board can issue 
a final decision because all notice and duty to assist 
requirements have been fully satisfied, and the appellant is 
not prejudiced by appellate review.  Further, the RO's 
efforts have complied with the instructions contained in the 
February 2001 Remand from the Board.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Sufficient information concerning the appellant was of record 
at the time that he filed his claims.  In a May 2002 
Supplemental Statement of the Case (SSOC), the RO informed 
the appellant of the type of evidence needed to substantiate 
his claim, specifically the evidence required for a higher 
disability rating for rheumatic fever and to establish 
service-connection for his arthritis.  Further, in March 2001 
the RO sent a letter to the appellant that requested 
additional evidence.  This letter notified the appellant of 
the type of evidence necessary to substantiate his claims.  
It informed him that VA would assist in obtaining identified 
records, but that it was his duty to give enough information 
to obtain the additional records and to make sure the records 
were received by VA.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002) (holding that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. § 
3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that the discussions in the SSOC and letter 
informed the appellant of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements.  

As for VA's duty to assist a veteran, VA records of treatment 
of the appellant have been obtained.  The appellant has not 
identified any additional treatment records regarding his 
rheumatic fever or arthritis.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  As 
for VA's duty to obtain any medical examinations, that was 
fulfilled by providing VA examinations to the appellant in 
April 1999, May 2001, and March 2002.  

The Board finds that VA has done everything reasonably 
possible to assist the appellant.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the appellant in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the appellant resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2001).  Having determined 
that the duties to inform and assist the appellant have been 
fulfilled, the Board must assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. 
Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 161 (1993).


1.  Service connection for arthritis

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2001).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when:  (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumption period under 38 C.F.R. § 
3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, such as arthritis, during the 
applicable presumption period; and (2) present disability 
from it.  Savage, 10 Vet. App. at 495.  Either evidence 
contemporaneous with service or the presumption period or 
evidence that is post service or post presumption period may 
suffice.  Id.  Accordingly, if arthritis were manifest to a 
degree of ten percent within a year of separation from 
service, service connection would be warranted. 

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc) (reconciling Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), with Tobin v. Derwinski, 2 
Vet. App. 34 (1991)).

The appellant has been diagnosed with degenerative arthritis; 
therefore, he satisfies the criterion of having a current 
disability.  Further, the appellant is service-connected for 
rheumatic fever.  However, there is no competent evidence 
showing that the appellant's arthritis was incurred in 
service or manifest within one year thereafter, and there is 
no medical evidence that the appellant's arthritis was caused 
by or aggravated by his service-connected rheumatic fever.  
The appellant was first diagnosed with arthritis in 1993 many 
years after service.

In April 1999, a VA examiner opined that there was no 
evidence that the appellant's arthritis was related to his 
rheumatic fever.  In May 2001 a VA examiner explained that 
rheumatic fever was not a cause of chronic joint problems and 
should not be confused with rheumatoid arthritis.  Further, 
the appellant did not have rheumatoid arthritis.  The 
examiner concluded that the appellant's arthritic complaints 
were the result of mild degenerative joint disease.  They 
were unrelated to his service-connected rheumatic fever.  

Accordingly, the Board finds that the preponderance of the 
evidence shows that the appellant's current arthritis is not 
the result of any event in service, was not manifest in 
service or in the one-year period thereafter, and was neither 
caused by nor aggravated by his service-connected rheumatic 
fever.38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2001).


2.  Increased disability rating for rheumatic fever

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2001); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2001).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2001), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2001).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2001).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

The appellant's service-connected rheumatic fever is rated as 
noncompensable under Diagnostic Code 6309.  Diagnostic Code 
6309 provides a 100 percent disability rating for rheumatic 
fever as an active disease.  Thereafter, residuals such as 
heart damage are rated under the appropriate system.  No 
other ratings are provided for under that diagnostic code.  
38 C.F.R. § 4.88b, Diagnostic Code 6309 (2001).  The 
appellant has not been rated for any residuals of rheumatic 
fever.

VA examinations in April 1999, May 2001, and March 2002 show 
that the appellant does not have active rheumatic fever and 
that he has no residuals of his rheumatic fever in service.  
At the April 1999 VA examination, the examiner opined that 
there was no evidence of arthritis secondary to rheumatic 
fever.  The appellant's joint pain was described as being of 
non-rheumatic origin.  At the May 2001 VA examination, the 
examiner opined that the appellant's arthritic complaints 
were the result of degenerative joint disease and were 
unrelated to his history of rheumatic fever in service.  At 
the March 2002 VA examination, the examiner opined that the 
appellant did not have rheumatic heart disease and that his 
hypertension was not related to his rheumatic fever in 
service.  The appellant does not meet the criteria for a 100 
percent disability rating for active rheumatic fever under 
Diagnostic Code 6309.  The appellant has not been shown to 
have residuals of his rheumatic fever in service.  Where the 
rating schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2001).  Accordingly, the 
preponderance of the evidence is against a compensable rating 
for the appellant's service-connected rheumatic fever.


ORDER

Entitlement to service connection for arthritis is denied.

A compensable disability rating for the appellant's rheumatic 
fever is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


